Title: To Thomas Jefferson from Bishop James Madison, 30 March 1800
From: Madison, Bishop James
To: Jefferson, Thomas



Dear Sir,
March 30h. 1800 Williamsburg

I mentioned in a former Letter, that a Meeting of the Visitors of this College was expec[ted] on the 25h. Inst. & that I would communicate to them Mr. Smith’s Proposition; or rather, your Recommenda[tion] of that Gentleman.—A Meeting was obtained, but Not[hing] of Consequence was done. Some preparatory Steps we[re] taken for a full Discussion of collegiate Business, [on] the 4h. of July. I have no Doubt of a Meeting on that Day as the new Elections were confined to the Neighbourho[od,] but I fear, the Funds of this College, unless the Gramm[ar] School should be once more abolished, which I do not expect, will not permit us to indulge the Hope of a Revival of the chymical Professorship. I wish most sincerely for the Removal of every Obstacle; but it seems easier to move Mountain[s] than to eradicate old Prejudices. They seem, like [the] Stone of Sysiphus, to be eternally tumbling back upon us.—
I am greatly obliged to you for forwarding Dr. Preistley’s Book, which arrived sooner than I expected.—It contains no small Portion of Learning, & Ingenuity.—I am, Dr Sir with sincerest Sentiments of Respect & Esteem—
Yr Friend & Sert.

J Madison

